DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 11/20/2020 have been entered and fully considered.  Claims 1-9 are pending.  Claims 5-9 are new.  Claims 1 and 4 are amended.  Claims 1-9 are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael G. Raucci (#61,444) on 01/28/2021 (see interview summary dated 02/03/2021).

The application has been amended as follows: 
In claim 9, the word “negative” has been deleted and “negative-electrode-forming coating material” has been inserted therein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not fairly teach or suggest the lithium ion battery of claim 1 or the method of claim 4, in particular the claimed ratio (L/D50) of the length L of the main chain to a particle size D50 in a volume-based particle size distribution of the graphitic material is not lower than 0.03 and not higher than 0.14 in combination with the remaining limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727